    Case: 1:18-cv-05612 Document #: 106 Filed: 05/03/21 Page 1 of 4 PageID #:494




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ISAIAH I. BRADY,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )    No. 1:18-cv-05612
         v.                                           )
                                                      )    Judge: Franklin U. Valderrama
 WEXFORD HEALTH SOURCES, INC.,                        )
 GHALIAH OBAISI, as Independent Executor of           )    Magistrate Judge: Heather K. McShain
 the Estate of Saleh Obaisi, JANE DOE “NURSE          )
 LYDIA,” UNKNOWN HEALTH CARE UNIT                     )
 ADMINISTRATOR,           and    JOHN    DOE          )
 CORRECTIONAL OFFICER,                                )
                                                      )
         Defendants.



               JOINT MOTION FOR ADDITIONAL EXTENSION OF CASE
                       MANAGEMENT ORDER DEADLINES

       Plaintiff Isaiah I. Brady (“plaintiff” or “Mr. Brady”) and defendants Wexford Health

Sources, Inc. (“Wexford”) and Ghaliah Obaisi, as Independent Executor of the Estate of Dr. Saleh

Obaisi, collectively known as “the parties,” by their attorneys, respectfully move for an order to

extend the outstanding Case Management Order deadlines by 60 days.

       In support, the parties state as follows:

       1.      On February 5, 2021, this Court entered an order to extend fact discovery to May

6, 2021; plaintiff’s expert report, if any to May 20, 2021; defendants’ expert report, if any, to be

produced by June 17, 2021; expert deposition to be completed by July 19, 2021; and summary

judgment motions pursuant to Federal Rule of Civil Procedure 56 to be filed by August 17, 2021.

(Dkt. 97) It was the parties’ first request to extend discovery deadlines.

       2.      Fact discovery will not be completed by May 6, 2021 for the following reasons.

First, parties have yet to schedule the deposition of fact witness and Wexford employee, LaTonya

Williams, as well as the scheduling the deposition of a representative of Wexford pursuant to
    Case: 1:18-cv-05612 Document #: 106 Filed: 05/03/21 Page 2 of 4 PageID #:495




Federal Rule of Civil Procedure 30(b)(6).     As background, plaintiff noticed the depositions of

these witnesses, in addition to Dr. Evaristo Aguinaldo and Lidia Diaz, on January 22, 2021.

Defendants noticed Mr. Brady for a deposition on March 1, 2021.

       3.      The deposition of Mr. Brady was conducted at Menard Correctional Center on

March 26, 2021. Plaintiff’s counsel reserved signature and are currently reviewing the transcript

in accordance with Federal Rule of Civil Procedure 30(e).

       4.      Additionally, plaintiff’s counsel deposed Wexford employee Dr. Evaristo

Aguinaldo on April 22, 2021 at Lewis University and former-Wexford employee Lidia Diaz on

April 29, 2021 at Stateville Correctional Center.

       5.      Parties are still working to schedule depositions for LaTonya Williams and a

Wexford representative pursuant to Federal Rule Civil Procedure 30(b)(6). As of this date, these

depositions have not been scheduled. Additionally, Ms. Williams will be unavailable to participate

in depositions through at least May 24, 2021 due to medical leave. Parties will work to schedule

her deposition based on her anticipated availability.

       6.      Furthermore, following Mr. Brady’s deposition, plaintiff served defendant

Wexford with a Second Set of Document Requests on April 12, 2021. As background, plaintiff

has served its original Requests for Production on September 29, 2020. Request No. 4 specifically

requested the personnel files of defendant Dr. Obaisi and “Nurse Lydia.” Defendant Wexford

responded to plaintiff’s Request for Production on December 7, 2020. On January 26, 2021,

counsel for plaintiff and defendants had a Meet & Confer to discuss defendant Wexford’s

responses and objections to plaintiff’s Requests for Production. Parties’ counsel agreed to file a

Confidentiality Order before the production of Request No. 4 and parties consequently filed a

Confidentiality Order on February 16, 2021. Following the deposition of Mr. Brady and in

preparation for the deposition of Ms. Diaz, plaintiff filed a Second Set of Document Requests on



                                               -2-
    Case: 1:18-cv-05612 Document #: 106 Filed: 05/03/21 Page 3 of 4 PageID #:496




April 12, 2021 requesting the personnel files of Dr. Obaisi and Ms. Diaz. Additionally, counsel

for the plaintiff clarified that they sought the personnel files of Lidia Diaz in reference to “Nurse

Lydia.” Plaintiff has yet to receive production of documents pursuant to this request.

       7.      The COVID-19 pandemic has complicated the scheduling of depositions, which

has proved more difficult than expected. The enhanced safety protocols of deposition locations

and availability of witnesses, most of whom are essential health care workers in the prison system,

has complicated the ability to schedule depositions. Also, as noted above, an extension of time is

needed to accommodate for fact witness LaTonya Williams’ current leave.

       8.      Accordingly, in order to complete these fact witness depositions, expert witness

discovery, and summary judgment motions, the parties respectfully request a 60-day extension of

all remaining case management deadlines as follows:

               a.    An extension of fact witness depositions deadline until July 6, 2021;

               b.    An extension for plaintiff’s deadline to produce an expert report, if any, until

                     July 19, 2021;

               c.    An extension for defendants’ deadline to produce an expert report, if any,

                     until August 16, 2020;

               d.    An extension of the parties’ deadline to complete expert depositions until

                     September 17, 2021; and

               e.    An extension of parties’ deadline to file a summary judgment motion pursuant

                     to Federal Rule of Civil Procedure 56 until October 18, 2021.

       9.      Counsel for the parties are very mindful of the Court’s directive to move forward

with discovery even while COVID-19 restrictions remain in place, and as noted above, the parties

are pressing ahead. Parties have scheduled and completed many of their fact witness depositions.

Parties have also kept in communication regarding outstanding document requests, if any, and



                                                -3-
    Case: 1:18-cv-05612 Document #: 106 Filed: 05/03/21 Page 4 of 4 PageID #:497




followed up on the expected delivery of such documents This additional but modest extension of

time to the case deadlines will allow for parties to complete discovery within these deadlines.

       WHEREFORE, the parties respectfully request that the Court extend each of the remaining

Case Management Order deadlines by 60 days.


 Dated: May 3, 2021

                                                   /s/ Terrence J. Truax
                                                   Terrence J. Truax
                                                   Michael J. DeMar
                                                   Maria del Carmen Gonzalez
                                                   JENNER & BLOCK LLP
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Telephone: 312 923-2738
                                                   Facsimile: 312 840-7738
                                                   TTruax@jenner.com
                                                   MDeMar@jenner.com
                                                   MGonzalez@jenner.com
                                                   Attorney(s) for Isaiah I. Brady


                                                   /s/ Sandra L. Byrd
                                                   Matthew H. Weller
                                                   Sandra Lynn Byrd
                                                   Brett R. Furmanksi
                                                   CASSIDAY SCHADE LLP
                                                   222 West Adams Street, Suite 2900
                                                   Chicago, Illinois 60606
                                                   Telephone: 312 641-3100
                                                   Facsimile: 312 444-1669
                                                   MWeller@cassiday.com
                                                   SByrd@cassiday.com
                                                   BFurmanski@cassiday.com
                                                   Attorney(s) for Wexford Health Sources, Inc.




                                               -4-
